Citation Nr: 1101720	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-15 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral hearing loss 
and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus based upon service 
incurrence.  He states that he was an airplane sheet metal 
mechanic during service and that he worked on the flight deck.  
Although he had ear protection, his earphones broke on one 
occasion when he was near a jet engine.  He had so much pressure 
to his ears at that time, he thought his ears would bleed.  He 
also related that he slept below the flight deck aboard ship 
which subjected him to a great deal of noise.  He also has had 
tinnitus since that time.  

The outstanding question in the present case is whether or not 
the Veteran has hearing loss for VA purposes.  VA has 
specifically defined the term "disability" for service connection 
claims involving impaired hearing. 38 C.F.R. § 3.385. "[I]mpaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2010).

Here, the record includes the report of an August 2007 VA 
examination that indicated the Veteran did not have hearing loss 
for VA purposes.  Specifically, on the authorized audiological 
evaluation in, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
25
15
15
25
25

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 in the left ear.  With regard 
to the speech recognition scores, the examiner stated the 
reliability of the testing was "questionable" because of the 
normal pure tone thresholds.

Also of record a March 2007 private audiology report diagnosed 
essentially normal hearing, bilaterally with intermittent 
tinnitus in both hearing.  The audiological test results were 
noted to show hearing at the "low end of normal, bilaterally."  
This is considered a term of art, but does not clarify what this 
means as to impaired hearing pursuant to 38 C.F.R. § 3.385 
(2010).  The report included a graphical representation of the 
audiometric evaluation without interpretations of the graph.  The 
United States Court of Appeals for Veterans Claims (Court) held 
that the Board may not interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The 
examiner must provide numerical results.  However, the Court 
recently held that, pursuant to 38 U.S.C. § 5103A(a), when a 
private examination report "reasonably appears" to contain 
information necessary to properly decide a claim but is 
"unclear" or "not suitable for rating purposes," and the 
information reasonably contained in the report otherwise cannot 
be obtained, VA has a duty to either (1) ask the private examiner 
to clarify the report, (2) request that the claimant obtain the 
necessary information to clarify the report, or (3) explain why 
such clarification is not needed.  Savage v. Shinseki, No. 09-
4406 (U.S. Vet. App. Jan. 4, 2011).  

Thus, in light of the unclear diagnosis included with the March 
2007 report and disparate findings in the August 2007, and 
because the outcome of the decision largely relies on whether or 
not has hearing loss for VA purposes, the private audiologist 
should be asked to clarify the report as numerical results and in 
concert with the requirements of 38 C.F.R. § 3.385 (2010).  

Accordingly, the case is REMANDED for the following action:

1.   After obtaining an appropriate 
release of information from the Veteran, 
the RO/AMC should contact the Veteran's 
private audiologist at First Coast Hearing 
Clinic, Inc.  He should be asked to 
translate the graphs of the Veteran's 
auditory thresholds in the frequencies 500 
Hertz to 4000 Hertz to the appropriate 
decibels and report them in numerical 
form, rather than graphical form.   

2.  If the supplementary private report 
establishes that the Veteran has hearing 
loss for VA purposes, the RO/AMC should 
obtain an additional VA examination to 
reconcile the findings of the March and 
August 2007 examinations.  Specifically, 
after conducting audiometric testing along 
with the Maryland CNC Test, examiner 
should state whether the Veteran has 
hearing loss for VA purposes as per 
38 C.F.R. § 3.385.   Rationale should be 
provided with such an opinion.  

If the examiner concludes that the Veteran 
meets VA's requirements for hearing loss, 
he or she should be asked to provide an 
opinion as to whether it is at least 
likely as not (a 50 percent probability 
or greater) that the Veteran's hearing 
loss and tinnitus had their onset in 
service or are otherwise etiologically 
related to his active service, to include 
noise exposure.  Rationale for all stated 
opinions should be provided.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should 
be stated with supporting rationale.

3.  Following such development, the RO/AMC 
should review and readjudicate the claims 
of service connection for bilateral 
hearing loss, and tinnitus.  If any 
findings or an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.  If any such action 
does not resolve the claims, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  The 
claim for tinnitus is held in abeyance during the pendency of the 
REMAND for bilateral hearing loss.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


